Citation Nr: 1714241	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  10-31 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to the Veteran's service-connected left knee meniscal tear/arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which determined that sufficient new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for a bilateral knee disability.

In October 2013, the Board remanded this matter for further development.  In May 2016, the Board determined that sufficient new and material evidence had been received to reopen the Veteran's previously denied claim of entitlement to service connection for a bilateral knee disability.  The Board then remanded the claim.

While on remand, the Appeals Management Center (AMC) granted service connection for left knee meniscal tear/arthritis and assigned a disability rating of 10 percent, effective July 25, 2008.  As such is considered a full grant pertaining to the aspect of the Veteran's claim concerning a left knee disability, that matter is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  However, the Veteran's claim of entitlement to service connection for a right knee disability still remains in appellate status.

As will be discussed below, however, there still has not been acceptable substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall).  Therefore, the Board is again remanding this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the most recent May 2016 remand, the Board requested the AOJ to obtain the Veteran's VA treatment records which have not already been obtained and associate them with the claims file.  Further, the Board instructed the AOJ to schedule the Veteran for a VA compensation examination for his bilateral knee disability.

To this end, the AOJ obtained the Veteran's medical records for the requested period of treatment.  Additionally, in October 2016, the Veteran was provided with a VA compensation examination and a medical nexus opinion.  However, the Veteran denied having a right knee condition or a claim, and, as a result, the examiner did not conduct an examination or provide an opinion regarding the Veteran's right knee.  The Board notes that the examiner did provide a diagnosis and opinion regarding the Veteran's left knee disability based on the physical examination of his left knee, his lay statements, and the evidence of record.

Accordingly, the Board finds that a new VA examination is warranted and an opinion must be obtained addressing the nature and extent of any right knee disability, to include as secondary to the Veteran's service-connected left knee.

The AOJ should also attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA clinicians who have treated his for a right knee disability since separation.  Obtain all VA treatment records which have not already been obtained.  Ask the Veteran to provide, or authorize VA to obtain, any such identified medical records.  Thereafter, attempt to obtain all such identified private medical records.  All efforts to obtain these records should be documented in the claims file.

2.  After completing the development requested in item 1, schedule the Veteran for a VA examination to determine the nature and extent of any right knee disability.

The Veteran's complete claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any right knee disability.  The examiner must:

(a)  Identify whether the Veteran has suffered from a right knee disability during any time since he filed a claim to reopen his previously denied claim of service connection for a bilateral knee disability.  The Board notes that this period begins on July 25, 2008.

(b)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any such identified disability had its onset during the Veteran's active service or was caused by his active service.

(c)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any such identified disability was caused by, or aggravated by, the Veteran's service-connected left knee disability.
In the event the Veteran fails to report for the examination, or refuses to participate in any testing scheduled in conjunction with the examination, the examiner must still provide the requested medical opinions based on the evidence of record.

The examiner must provide a complete rationale to support any opinion provided.

2.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case and an appropriate period of time should be allowed for response.  Then, return the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




